Citation Nr: 0409251	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  96-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left iliofemoral deep vein thrombosis, currently evaluated as 
60 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from October 1980 to April 
1986.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which, in 
pertinent part, reduced from 60 percent to 30 percent the 
evaluation for service-connected left iliofemoral deep vein 
thrombosis.  In a September 1998 decision, the Board restored 
the 60 percent evaluation for left iliofemoral deep vein 
thrombosis and remanded to the RO the claim for an increased 
rating.  The claim returns to the Board following additional 
development.

In the veteran's January 1996 substantive appeal, she 
requested a hearing before the Board.  The requested Travel 
Board hearing was conducted in April 1998 by the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for the equitable 
disposition of her claim.

2.  The veteran's deep vein thrombosis is manifested by 
persistent swelling, reduced by use of Jobst stockings, and 
persistent pain, without massive or board-like swelling and 
without ulceration, eczema, or cyanosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
left iliofemoral deep vein thrombosis of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, § 4.104, Diagnostic 
Code 7121 (2003); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected left iliofemoral deep vein 
thrombosis has been evaluated as 60 percent disabling since 
1991.  In 1996, the veteran sought an evaluation in excess of 
60 percent for her service-connected disability. 

I.  Procedural Matters

In November 2000, more than four years after the claim for an 
increased evaluation in excess of 60 percent arose, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
law redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).  

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his or her claim and inform him or 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA also has a duty to assist the 
veteran in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim.  



A.  Duty to Notify

Background

The United States Court of Appeals for Veterans Claims (CAVC) 
has recently held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
As noted in this case, however, the initial RO actions had 
been completed prior to enactment of the VCAA, and the 
veteran perfected appeal of her claim prior to enactment of 
the VCAA as well.  In fact, the Board's September 1998 
decision which, in pertinent part, remanded this issue to the 
RO, was issued prior to the November 2000 enactment of this 
measure.  As the VCAA had not yet been enacted, the Board did 
not reference the VCAA in its 1998 remand, nor did the RO 
reference the VCAA in the November 1998 decision implementing 
the Board's decision.  

In June 2002, the RO advised the veteran to submit any 
additional evidence of treatment of the service-connected 
disability since June 1994 which had not yet been associated 
with the claims file.  The RO obtained the veteran's current 
VA treatment records, and afforded the veteran VA examination 
in December 2002.  In January 2003, the RO issued a 
supplemental statement of the case (SSOC) which provided the 
complete text of 38 C.F.R. § 3.159 as revised to incorporate 
the provisions of the VCAA regarding notice and duty to 
assist.  

The RO issued an April 2003 letter that specifically advised 
the veteran of the enactment of the VCAA, the provisions of 
that act, and VA's duties to notify and assist the veteran 
under that act.  The RO also set forth the evidence required 
to substantiate the claim, and advised the veteran as to 
additional evidence and information required.  The letter 
advised the veteran as to the actions VA was undertaking to 
assist in developing the claim, and advised the veteran of 
her responsibility to identify and submit evidence.  On page 
two, the letter advised the veteran that she should identify 
"any evidence" she wished to have VA obtain for her.  

In May 2003, the RO issued a revision to the April 2003 
letter.  The May 2003 letter from the RO specifically advised 
the veteran that the issue on appeal was the issue of an 
increased evaluation for deep vein thrombosis, and reminded 
the veteran that this issue had been Remanded by the Board in 
a September 1998 Board decision.  The May 2003 letter 
included a specific paragraph addressing what the evidence 
would be required to show to substantiate the veteran's 
claim.  The letter specifically afforded the veteran the 
opportunity to identify additional evidence to substantiate 
the claim.  On page two, the letter advised the veteran to 
tell VA about "any evidence" or information that the 
veteran wanted VA to attempt to obtain.  

The Board further notes, regarding notice to the veteran of 
applicable laws and regulations, that the veteran was 
specifically notified, in the January 2003 SSOC, of the 
rating criteria under Diagnostic Codes 7120 and 7121 as in 
effect prior to January 12, 1998 and the revised criteria of 
DCs 7120 and 7121 effective from January 12, 1998.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 1-2004 (holding that 
the CAVC's statement in Pelegrini that sections 5103(a) 
and 3.159(b)(1) require VA to request a claimant to 
provide any evidence in his or her possession that 
pertains to the claim is obiter dictum and is not 
binding on VA).  

Discussion

In this case, the April 2003 and May 2003 letters 
notified the veteran that she should submit or identify 
"any evidence" which might support the claim.  
Moreover, as noted, the complete text of 38 C.F.R. 
§ 3.159, including § 3.159(b)(1), was provided to the 
veteran in the January 2003 SSOC.  It appears to the 
Board, to the extent that the "fourth element" applies 
in this case, that these communications adequately 
addressed this requirement.  

In any event, the record establishes that the veteran, 
during the course of the nearly 10 years of the pendency 
of this claim, has been fully notified of the need to 
identify or submit to VA any evidence pertaining to the 
claim.  In particular, the Board's 1998 Decision and 
Remand, and the various items of correspondence to the 
veteran from the RO regarding the development of the 
claim, and the January 2003 SSOC and April 2003 and May 
2003 letters, all discussed and addressed evidence which 
was not of record which might be relevant to the claim.  
Each of these communications reflected that 
identification of evidence was the responsibility of the 
veteran, and each of these communications described 
evidence the veteran could submit.  

Essentially, the VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
content of each of the VCAA notice requirements appears to 
have been fully satisfied, and the Board concludes that any 
error in not providing a single notice to the veteran 
covering all content requirements is not prejudicial and is 
harmless error. 

The numerous communications of record, including notification 
of the provisions of the VCAA in the RO's January 2003 SSOC 
and letters in April 2003 and May 2003, amply demonstrate 
that VA has complied with VCAA requirements to notify and 
assist the claimant.  

The remainder of this discussion is included because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial RO adjudication denying the claim, and thus the 
timing of the notice does not comply with the holding in 
Pelegrini, supra.  Although the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, the Court appeared to leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The CAVC found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 428, 429.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To 
find otherwise would require the Board to remand every case 
such as this one, where a claim was pending prior to 
enactment of the VCAA.  The only way the AOJ could provide 
such a notice in cases such as this, where appeal from an 
initial decision was perfected prior to enactment of the 
VCAA, would be to vacate all prior adjudications, including 
the veteran's notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis in this case for concluding that harmful error 
occurs simply because the veteran received VCAA notice after 
the initial adverse adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the 
CAVC, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 428, 429.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice of enactment of the VCAA was provided to the 
veteran in the January 2003 SSOC, which was the first 
adjudicative action in the case following enactment of the 
VCAA.  Thereafter, notice of enactment of the VCAA was again 
provided by the AOJ to the veteran in April 2003 and in May 
2003.  The content of the notice provided by the AOJ fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was not 
readjudicated, because the veteran did not identify any 
additional evidence of any type.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

B.  Duty to Assist

The Board finds that VA has done everything reasonably 
possible to assist the veteran in the claim in this case.  In 
the Board's 1998 decision, the Board advised the veteran to 
supply complete details of the severity of her deep vein 
thrombosis, and, certainly, the veteran had the opportunity 
to present such evidence before the Board at her April 1998 
Travel Board hearing.  

The VCAA provides that the duty to assist includes a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  The RO afforded the veteran an 
additional VA examination in December 2002.

Accordingly, adjudication of the claim may proceed consistent 
with the VCAA.  A remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In sum, 
VA has fully satisfied its duty to assist the veteran in this 
case.  To the extent that any provision of the VCAA or other 
applicable statute may be interpreted as requiring any 
additional action, any failure to perform some additional 
action is harmless error, and does not prejudice the veteran.

II.  The Merits

A.  Applicable law and regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's deep vein thrombosis disability is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that 38 C.F.R. § 4.104, including DC 7121, 
was revised effective January 12, 1998, during the pendency 
of the veteran's appeal.  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied, although a 
revised regulation may not be applied prior to the effective 
date of the revision.  38 U.S.C.A. § 5110; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under 38 C.F.R. § 4.104, DC 7121, which specifies the 
criteria for evaluation of post-phlebitic syndrome, as in 
effect prior to January 12, 1998, for unilateral phlebitis or 
thrombophlebitis with obliteration of deep return 
circulation, including traumatic conditions, a 10 percent 
rating was warranted when there was persistent moderate 
swelling of a leg which was not markedly increased on 
standing or walking.  A 30 percent rating was assigned for 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis.  A 60 
percent rating required persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation with 
pigmentation, cyanosis, eczema or ulceration.  A 100 percent 
rating was assigned for massive board-like swelling, with 
severe and constant pain at rest. 38 C.F.R. § 4.104, DC 7121 
(1997, and as in effect prior to January 12, 1998). 

The criteria in effect on and since January 12, 1998, require 
that each extremity affected by deep vein thrombosis be 
separately evaluated and combined using 38 C.F.R. §§ 4.25 and 
4.26, if applicable.  The current criteria provide that a 40 
percent evaluation is assigned when there is evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; a 60 percent evaluation is 
assigned when there is evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and, a 100 percent evaluation is 
assigned when there is evidence of massive board-like edema 
with constant pain at rest.  See 38 C.F.R. § 4.104, DC 7121 
(2003).

Factual background

The veteran's service medical records reflect that she was 
treated for recurrent deep vein thrombosis in service.  
Service connection for recurrent deep venous thrombosis, left 
leg, was awarded by a rating decision issued in February 
1987.  The veteran's disability was evaluated as 30 percent 
disabling following her service discharge, and that 
evaluation was increased to 60 percent in November 1991.

On VA examination conducted in June 1994, the veteran's 
posterior tibialis pulses were 2+, but there were no dorsalis 
pedis pulses.  The veteran's skin temperature was normal.  
The left calf circumference was a two-centimeters greater 
than the right.  The veteran had experienced an episode of 
chest pain and shortness of breath and ventilation perfusion 
(VQ) scan was consistent with a pulmonary embolus.

In August 1994, impedance plethysmography (IPG) and 
photoplethysmographic (PPG) studies disclosed no evidence of 
arterial insufficiency.  Venous Doppler signals were normal.  
There was no evidence of deep valvular insufficiency.  The 
left thigh and calf circumference were greater than the 
right.  The examiner commented that there was a mismatch 
between the veteran's clinical subjective complaints and the 
physical findings.

In 1995, the veteran was treated for deconditioning of the 
left leg following episodes of falling.  Physical therapy 
treatment, including strengthening exercises and exercises to 
increase range of motion, was completed.  However, in 
February 1996, the veteran continued to report that she fell, 
with an increase in frequency of falls when her work required 
standing throughout the day.

Private outpatient treatment records from March 1996 to March 
1998 disclose that the veteran remained on coumadin treatment 
for adequate coagulation control.  The veteran complained of 
bilateral leg pain, and continued to use Jobst stockings with 
continued bilateral leg swelling.

On VA examination conducted in September 2002, the veteran 
reported continued coumadin therapy.  Coumadin levels 
continued to be drawn every 4 to 6 weeks.  The veteran 
reported no hospitalizations and no episodes of bleeding or 
recurrences of deep venous thrombosis.  She was experiencing 
hematuria, but no cause for the hematuria had been 
identified.  The veteran's feet were warm to the touch.  
There were no ulcerations.  Dorsalis pedis was 1+ and the 
posterior tibial pulse was trace.  There was no cyanosis or 
edema.  Pharmacy records reflect that coumadin, 5 milligrams 
three times weekly and 2.5 milligrams three times weekly, was 
prescribed and filled.

On examination in December 2002, the veteran reported pain in 
both legs, essentially constant, but somewhat worse in the 
winter.  She reported constant pain, with a "pins and 
needles" feeling in her feet when walking and pain in the 
back of the calves, followed by a feeling that her feet were 
very heavy.  She reported difficulty walking up stairs or for 
long distances, such as in a shopping mall.  She reported 
that she was unable to keep up with her three children.  She 
worked as a bank supervisor.

Doppler sounds for all four pedal pulses were crisp and 
biphasic.  Her feet were cool.  There was no evidence of 
varicosities or of stasis dermatitis.  There was no evidence 
of ulcers.  There was no edema, as the veteran had been 
wearing Jobst stockings.  The examiner concluded that the 
veteran had a history of recurrent deep vein thrombosis and 
an episode of pulmonary embolus and had subjective symptoms 
of tiredness and cramping in the legs and being unable to 
walk a normal distance for her age due to pain in the feet 
and legs.

Analysis

Under DC 7121, both as in effect prior to January 12, 1998 
and as revised effective January 12, 1998, the only schedular 
evaluation in excess of 60 percent is a 100 percent 
evaluation.  Under both the prior criteria and under the 
revised criteria, a 100 percent evaluation requires medical 
evidence of massive board-like edema with constant pain at 
rest.  In June 1994, the veteran's left calf was two 
centimeters larger in circumference than the right.  The 
examiner stated that there was no pitting edema, that the 
veteran's veins were not particularly visible or prominent, 
but the greater saphenous vein was palpable.  A two-
centimeter difference between the circumference of the leg 
for which service connection is not in effect and the 
service-connected left leg is inconsistent with a finding 
that edema was massive.  The fact that the veteran's affected 
vein was palpable but not particularly visible is 
inconsistent with board-like edema, and the examiner's 
description that there was no pitting edema, which is less 
severe that board-like edema, is also inconsistent with a 
finding that there was board-like edema.

The VA outpatient records are devoid of any description of 
massive or board-like or severe or unrelieved edema.  

The examiner who conducted VA examination in December 2002 
commented that the veteran had no edema at that time because 
she had been wearing Jobst stockings.  Edema controlled by 
use of Jobst stockings is not massive or board-like as 
contemplated by DC 7121.  

The evidence reflects that the veteran testified that she had 
constant leg pain, including at rest, with rest and elevation 
of the leg relieving the pain only "somewhat."  The veteran 
also testified that there was pain and itching of skin, with 
red spots and dryness.  However, the medical evidence is 
devoid of reports of ulcerations or stasis dermatitis, and 
the reports of the September 2002 and December 2002 VA 
examinations disclose that the examiners specified that there 
were no ulcerations and no stasis dermatitis was found.  
These findings conflict somewhat with the veteran's reports 
of constant pain, because the regulation contemplates for a 
60 percent evaluation that swelling of such severity as to 
result in constant pain, including at rest, results in 
ulceration, stasis dermatitis, or cyanosis or changes in skin 
pigmentation.  There is no evidence that the veteran has 
required medical intervention for left leg pain, although she 
did require medical intervention for loss of strength, 
diagnosed as deconditioning, in the left leg.  

The examiner who conducted objective IPG and PPG examination 
in August 1996 specifically noted that such testing was 
warranted because of the inconsistency between the veteran's 
subjective complaints and the prior objective findings.  The 
objective examinations disclosed no valvular insufficiency 
and normal Doppler signals, although the venous capacitance 
in the left leg was twice that of the right, providing an 
objective explanation for the swelling the veteran 
experienced in the left leg.

The Board has considered whether an evaluation in excess of 
60 percent might be warranted in this case under any other 
applicable rating criteria or diagnostic code.  The RO 
considered application of DC 7120, used to evaluate varicose 
veins.  That diagnostic code provides an evaluation in excess 
of 60 percent where there is massive board-like edema with 
constant pain at rest.  As noted in the discussion above, the 
veteran's symptoms do not include massive board-like edema.  

The evidence reflects that the veteran has continued to work, 
full-time.  While her left leg disability requires her to sit 
down whenever possible, and required her to transfer to a 
smaller branch of the bank at which she works, the Board 
concludes that, although the veteran's complaints of pain are 
credible, the pain is not of such severity as to place the 
evidence as to whether she meets the criteria for a total 
schedular evaluation in equipoise.  The evidence that the 
veteran works full-time is persuasive evidence that the 
symptoms of her service-connected left leg deep vein 
thrombosis are not totally disabling, so as to warrant a 100 
percent evaluation on a schedular basis or an evaluation in 
excess of 60 percent on an extraschedular basis.

The evidence establishes that the veteran requires continued 
use of coumadin and Jobst stockings to prevent further deep 
vein thrombosis and to control swelling, but the use of these 
measures does not present an unusual disability picture, and 
is not beyond the severity of disability contemplated within 
the veteran's current 60 percent evaluation.  In the absence 
of evidence of factors suggesting that the veteran is more 
disabled than other veterans with a 60 percent evaluation for 
deep vein thrombosis, or that her disability presents an 
unusual disability picture or factors not encompassed within 
the rating criteria for the 60 percent evaluation, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

The appeal for an evaluation in excess of 60 percent for 
service-connected left iliofemoral deep vein thrombosis is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



